Case 1:18-cr-00069-LEK Document 77 Filed 08/01/19 Page 1 of 1                PageID #: 452

                                      MINUTES



 CASE NUMBER:             CR 18-00069LEK
 CASE NAME:               USA vs. (1) Grant Manaku
 ATTYS FOR PLA:           Thomas J. Brady
 ATTYS FOR DEFT:          01 Peter Wolff
                          Diane Arima-Linscott (USPTS)


       JUDGE:      Rom Trader                     REPORTER:        FTR C5

       DATE:       8/1/2019                       TIME:            10:07 - 10:15


COURT ACTION: EP: Order to Show Cause Why Pretrial Release Should Not Be
Revoked -

Defendant (1) Grant Manaku present, not in custody.

The Court takes judicial notice of the records and documents on file, including the
petition and violation report prepared by USPTS.

The Court finds that the defendant voluntarily, knowingly, and intelligently waived his
right to a hearing on the alleged violation, and that there is probable cause to demonstrate
that the defendant is in violation of his pretrial release.

Government and the defendant have reviewed the USPTS’ report and concur.

Defendant to comply with every single condition of his pretrial release.

Court will not take any action with regard to the violation.

Submitted by: Toni Fujinaga, Courtroom Manager.
